Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) Alabama2.8% Alabama Public School and College Authority, Capital Improvement Bonds 5.50 7/1/19 Courtland Industrial Development Board, EIR (International Paper Company Project) 6.25 8/1/25 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 Alaska1.1% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; FSA) 6.00 7/1/17 Alaska International Airports System, Revenue (Insured; AMBAC) 5.75 10/1/12 4,500,000 a Anchorage, Electric Utility Revenue (Insured; MBIA, Inc.) 6.50 12/1/15 Arizona2.7% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.88 3/1/33 Arizona Health Facilities Authority, Revenue (Banner Health) 6.00 1/1/30 10,000,000 9,435,600 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 8,682,930 California10.6% California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6.25 6/1/37 6,100,000 4,581,801 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 5,980,240 California Department of Water Resources, Power Supply Revenue 5.13 5/1/12 20,500,000 a 22,750,490 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 1,280,000 a 1,417,210 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 60,000 a 66,432 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/16 6,330,000 6,725,308 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 17,350,000 16,791,677 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 15,085,000 12,367,437 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 10,000,000 8,751,350 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 9,750,000 10,481,542 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 7,487,122 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/42 60,655,000 b 6,486,749 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 10,251,109 Coast Community College District, GO (Insured; FSA) 0.00 8/1/29 15,000,000 b 10,660,200 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.50 6/1/13 28,495,000 a 31,307,741 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 5,000,000 3,034,650 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 10,000,000 5,652,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 7,575,000 4,775,886 San Mateo County Community College District, GO (Insured; MBIA, Inc.) 0.00 9/1/25 10,000,000 b 3,618,400 Colorado.3% University of Colorado Hospital Authority, Revenue 5.00 11/15/37 8,100,000 5,506,097 Delaware.7% Delaware Economic Development Authority, Water Revenue (United Water Delaware Project) (Insured; AMBAC) 6/1/25 Delaware Transportation Authority, Transportation System Senior Revenue 7/1/26 7,245,000 c District of Columbia.6% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 5/15/33 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 6/15/46 184,975,000 b Florida4.6% Florida Department of Environmental Protection, Revenue (Insured; FGIC) 7/1/13 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/31 Florida State Board of Education, Public Education Capital Outlay 6/1/16 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/16 265,000 a Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/36 Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 10/1/24 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 12/1/12 2,090,000 a Orlando Utilities Commission, Water and Electric Revenue 10/1/17 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 10,016,962 Georgia5.3% Atlanta Development Authority, Student Housing Revenue (ADA/CAU Partners, Inc. Project at Clark Atlanta University) (Insured; ACA) 6.25 7/1/14 4,245,000 4,023,475 Augusta, Water and Sewerage Revenue (Insured; FSA) 5.25 10/1/39 15,125,000 14,314,829 Chatham County Hospital Authority, Improvement Revenue (Memorial Health University) 5.75 1/1/29 3,600,000 2,433,474 Fulton County Facilities Corporation, COP (Fulton County Public Purpose Project) (Insured; AMBAC) 5.50 11/1/18 11,630,000 12,068,277 Georgia, GO 5.80 11/1/09 19,580,000 a 20,807,274 Georgia, GO 5.80 11/1/09 20,000,000 a 21,253,600 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) 5.63 9/1/14 5,100,000 a 5,871,579 Private Colleges and Universities Authority, Revenue (Mercer University Project) 5.75 10/1/11 6,000,000 a 6,691,770 Hawaii.9% Hawaii, GO (Insured; FSA) 5.80 9/1/09 14,000,000 a 14,634,690 Idaho.9% Idaho Housing Agency, MFHR 6.70 7/1/24 8,195,000 8,197,663 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 8,625,000 6,196,200 Illinois4.7% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 14,933,100 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; FGIC) 5.25 1/1/23 21,370,000 20,346,804 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; MBIA, Inc.) 5.25 1/1/27 1,000,000 789,555 Chicago O'Hare International Airport, Special Facility Revenue (American Airlines, Inc. Project) 5.50 12/1/30 12,000,000 4,812,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) 5.50 8/15/14 22,310,000 a 25,330,551 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) 6.13 11/15/10 10,000,000 a 10,817,900 Kansas1.1% Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 5.50 11/15/26 7,000,000 6,074,285 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 11,878,430 Kentucky.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,571,990 Louisiana.2% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 2,961,800 Maryland1.2% Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 7/1/39 Maryland Economic Development Corporation, Student Housing Revenue (Frostburg State University Project) 10/1/33 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins University Issue) 7/1/38 Massachusetts2.1% Massachusetts, Consolidated Loan (Insured; FSA) 8/1/24 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 1/1/22 Massachusetts Housing Finance Agency, Housing Revenue 6/1/49 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 7/1/13 Michigan1.2% Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/40 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/48 Minnesota.1% Shakopee Health Care Facilities, Revenue (Saint Francis Regional Medical Center) 9/1/34 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 12/1/32 Missouri1.2% Missouri Highways and Transportation Commission, First Lien State Road Revenue 5/1/26 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5/1/22 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Airport Development Program) (Insured; MBIA, Inc.) 7/1/11 5,000,000 a Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Airport Development Program) (Insured; MBIA, Inc.) 7/1/11 2,500,000 a Nebraska2.4% Omaha Public Power District, Electric Revenue 2/1/14 Nevada.7% Clark County, IDR (Nevada Power Company Project) 10/1/30 Clark County, IDR (Nevada Power Company Project) 11/1/32 New Hampshire.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; MBIA, Inc.) 5/1/21 New Jersey8.4% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 8,104,058 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 11,120,000 8,231,914 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/31 8,000,000 5,518,000 New Jersey Economic Development Authority, PCR (Public Service Electric and Gas Company Project) (Insured; MBIA, Inc.) 6.40 5/1/32 39,140,000 36,731,520 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6.13 6/1/30 10,000,000 9,258,800 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) 5.75 9/15/10 15,000,000 a 16,029,450 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 8,519,614 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/20 12,645,000 13,442,836 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 14,750,000 13,786,899 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6.75 6/1/13 3,000,000 a 3,514,560 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 12,065,000 a 14,256,004 New Mexico.6% New Mexico Finance Authority, State Transportation Revenue (Senior Lien) (Insured; MBIA, Inc.) 5.25 6/15/20 8,000,000 8,216,400 New Mexico Mortgage Financing Authority 6.80 1/1/26 830,000 866,682 New York16.5% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 25,000,000 d,e 23,457,875 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 9,020,250 Long Island Power Authority, Electric System General Revenue (Insured; FSA) 5.50 12/1/12 10,000,000 11,133,850 Long Island Power Authority, Electric System General Revenue (Insured; FSA) 5.50 12/1/13 25,860,000 29,185,467 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 18,037,136 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 7,173,045 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/19 5,000,000 5,050,350 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 10,000,000 8,588,500 New York City, GO 5.75 3/1/13 5,505,000 a 6,241,101 New York City, GO 5.75 3/1/18 7,800,000 8,298,264 New York City, GO 5.25 8/15/24 18,500,000 17,940,375 New York City, GO (Insured; MBIA, Inc.) 5.50 5/15/09 11,180,000 a 11,527,251 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.50 8/1/16 10,360,000 8,389,632 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 14,000,000 10,086,860 New York City Transitional Finance Authority, Building Aid Revenue 4.50 1/15/38 12,210,000 9,419,893 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.75 2/15/10 2,150,000 a 2,279,892 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.75 2/15/10 9,910,000 a 10,508,713 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 5/1/10 29,100,000 a,d,e 30,987,281 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/23 13,000,000 13,003,640 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) 7.50 7/1/10 1,895,000 1,986,453 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; MBIA, Inc.) 5.75 7/1/27 9,500,000 9,966,545 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 3,859,950 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 4,837,625 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.50 1/1/09 10,000,000 a 10,041,900 North Carolina.1% North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 1,115,000 1,138,337 Ohio.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 22,435,000 15,385,923 Oklahoma.4% Claremore Industrial and Redevelopment Authority, EDR (Yuba Project) 8.38 7/1/11 7,500,000 7,128,900 Oregon.4% Oregon Department of Administrative Services, Lottery Revenue (Insured; FSA) 5.00 4/1/26 6,000,000 5,958,360 Pennsylvania.5% Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 12,000,000 7,541,400 South Carolina1.3% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.88 12/1/12 4,000,000 a 4,544,940 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 15,000,000 14,524,725 South Carolina Housing Finance and Development Authority, Mortgage Revenue 6.70 7/1/27 1,315,000 1,344,528 South Carolina Housing Finance and Development Authority, Mortgage Revenue (Collateralized; FHA) 6.75 7/1/26 715,000 714,946 Tennessee1.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7/1/36 Tennessee Energy Acquisition Corporation, Gas Project Revenue 2/1/25 Tennessee Energy Acquisition Corporation, Gas Project Revenue 2/1/27 Texas9.9% Alliance Airport Authority Inc., Special Facilities Revenue (American Airlines, Inc. Project) 12/1/29 Brazos River Authority, PCR (TXU Electric Company Project) 5/1/33 Brazos River Authority, PCR (TXU Energy Company LLC Project) 10/1/38 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Facility Improvement Corporation Revenue (Learjet Inc. Project) 1/1/16 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; FGIC) 11/1/14 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; FGIC) 11/1/15 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 12/1/35 Harris County Hospital District, Mortgage Revenue (Insured; AMBAC) 2/15/10 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Airport Improvement Projects) 7/15/29 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7/1/21 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7/1/29 Houston, Combined Utility System, First Lien Revenue (Insured; FSA) 5/15/21 Houston Area Water Corporation, City of Houston Contract Revenue (Northeast Water Purification Plant Project) (Insured; FGIC) 3/1/12 2,470,000 a North Texas Tollway Authority, First Tier System Revenue 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/38 San Antonio, Water System Revenue (Insured; FSA) 5/15/20 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; MBIA, Inc.) 2/15/14 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/26 20,000,000 19,567,800 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 12,000,000 11,011,920 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.50 8/15/39 2,500,000 2,202,363 Tyler Health Facilities Development Corporation, HR Refunding and Improvement Bonds (East Texas Medical Center Regional Healthcare System Project) 5.38 11/1/37 20,000,000 13,133,600 Utah.7% Intermountain Power Agency, Subordinated Power Supply Revenue 5.25 7/1/22 11,000,000 10,978,330 Virginia1.5% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,535,325 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds 5.50 6/1/15 10,000,000 a 10,777,150 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; MBIA, Inc.) 5.15 7/1/20 5,210,000 5,424,626 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 6,862,144 Washington2.4% Bellevue, Limited Tax GO (New City Building) (Insured; MBIA, Inc.) 5.50 12/1/39 12,000,000 11,826,180 Seattle, Municipal Light and Power Revenue, Improvement (Insured; FSA) 5.50 3/1/13 11,585,000 12,074,756 Seattle, Municipal Light and Power Revenue, Improvement (Insured; FSA) 5.50 3/1/16 15,400,000 15,999,368 West Virginia.8% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 10,000,000 7,092,900 West Virginia, Infrastructure GO (Insured; FGIC) 6.50 11/1/16 2,600,000 a 3,193,112 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,440,108 Wisconsin2.3% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 25,000,000 24,608,500 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 9,725,000 7,408,505 Wisconsin Health and Educational Facilities Authority, Revenue (FH Healthcare Development Inc. Project) 6.25 11/15/09 5,000,000 a 5,289,900 Wisconsin Health and Educational Facilities Authority, Revenue (Marshfield Clinic) 5.38 2/15/34 1,000,000 718,400 U.S. Related2.3% Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 7,000,000 5,536,370 Puerto Rico Highways and Transportation Authority, Transportation Revenue 6.00 7/1/10 20,050,000 a 21,439,866 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds 5.50 10/1/32 7,000,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b Total Long-Term Municipal Investments (cost $1,761,936,628) Short-Term Municipal Coupon Maturity Principal Investments2.8% Rate (%) Date Amount ($) Value ($) District of Columbia.1% District of Columbia, Multimodal Revenue (Medlantic/Helix Issue) (LOC; Wachovia Bank) 1.40 12/1/08 1,500,000 f Florida.6% Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; Bank of America) 0.90 12/1/08 4,400,000 f Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.85 12/1/08 5,600,000 f Idaho.2% Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 3.70 12/1/08 3,825,000 f Maryland.3% Maryland Economic Development Corporation, EDR, Refunding (United States Pharmacopeial Convention, Inc. Project) (LOC; Bank of America) 0.90 12/1/08 4,300,000 f Minnesota.2% Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) (LOC; Marshall and Isley Bank) 2.05 12/1/08 2,900,000 f New York.6% New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 1.00 12/1/08 9,700,000 f 9,700,000 North Carolina.1% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wachovia Bank) 2.45 12/1/08 2,000,000 f 2,000,000 Pennsylvania.7% Langhorne Manor Borough Higher Education and Health Authority, Retirement Communities Revenue (Wesley Enhanced Living Obligated Group) (Liquidity Facility; Citizens Bank of Pennsylvania) 1.15 12/1/08 3,700,000 f 3,700,000 Montgomery County Industrial Development Authority, PCR, Refunding (Exelon Generating Company, LLC Project) (LOC; Wachovia Bank) 3.00 12/7/08 8,450,000 f 8,450,000 Total Short-Term Municipal Investments (cost $46,375,000) Total Investments (cost $1,808,311,628) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $54,445,156 or 3.3% of net assets. e Collateral for floating rate borrowings. f Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $1,808,311,628. Net unrealized depreciation on investments was $158,246,092 of which $45,055,519 related to appreciated investment securities and $203,301,611 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumption in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's assets carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus High Income Fund November 30, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes91.9% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.6% MOOG, Sr. Sub. Notes 6/15/18 1,000,000 a Auto Related2.3% Goodyear Tire & Rubber, Gtd. Notes 12/1/09 2,500,000 b Goodyear Tire & Rubber, Sr. Unscd. Notes 8/15/11 Broadcasting & Media2.0% Allbritton Communications, Sr. Sub. Notes 12/15/12 British Sky Broadcasting, Gtd. Notes 2/23/09 Lamar Media, Gtd. Notes, Ser. C 8/15/15 Lamar Media, Gtd. Notes 8/15/15 Salem Communications Holding, Gtd. Notes 12/15/10 Cable & Media9.1% Cablevision Systems, Sr. Unscd. Notes, Ser. B 4/15/12 2,250,000 b Cablevision Systems, Sr. Unscd. Notes, Ser. B 4/1/09 1,500,000 b Comcast Cable Communications, Gtd. Notes 6/15/09 Comcast, Gtd. Notes 7/14/09 1,000,000 b DirecTV Holdings/Financing, Gtd. Notes 3/15/13 Echostar DBS, Gtd. Notes 10/1/14 Echostar DBS, Gtd. Notes 2/1/16 Intelsat, Sr. Unscd. Notes 6/15/16 1,000,000 a Mediacom Broadband, Sr. Unscd. Notes 10/15/15 Mediacom, Sr. Unscd. Notes 1/15/13 Time Warner, Gtd. Notes 11/13/09 900,000 b Videotron, Gtd. Notes 4/15/18 1,150,000 a Virgin Media Finance, Gtd. Notes 8/15/16 Chemicals1.4% Airgas, Gtd. Notes 10/1/18 700,000 a Nalco, Gtd. Notes 11/15/13 Consumer Products2.6% Da-Lite Screen, Sr. Notes 5/15/11 Jarden, Gtd. Notes 5/1/17 Leslie's Poolmart, Sr. Unscd. Notes 2/1/13 Visant Holding, Sr. Notes 12/1/13 Environmental Control2.7% Allied Waste North America, Sr. Scd. Notes 4/15/11 Allied Waste North America, Sr. Scd. Notes 4/15/13 Casella Waste Systems, Gtd. Notes 2/1/13 Waste Services, Sr. Sub. Notes 4/15/14 Food & Beverages3.7% Constellation Brands, Gtd. Notes 9/1/16 Constellation Brands, Gtd. Notes 5/15/17 Del Monte, Gtd. Notes 12/15/12 500,000 b Michael Foods, Gtd. Notes 11/15/13 Pinnacle Foods Finance, Gtd. Notes 4/1/15 Food & Drugs1.0% Stater Brothers Holdings, Gtd. Notes 4/15/15 Stater Brothers Holdings, Gtd. Notes 6/15/12 Gaming2.6% Chukchansi Economic Development Authority, Sr. Unscd. Notes 11/15/12 500,000 a,b Mohegan Tribal Gaming, Gtd. Notes 7/15/09 Mohegan Tribal Gaming, Gtd. Notes 2/15/15 Penn National Gaming, Sr. Sub. Notes 3/1/15 Penn National Gaming, Gtd. Notes 12/1/11 Pinnacle Entertainment, Gtd. Notes 3/15/12 Seneca Gaming, Sr. Unscd. Notes, Ser. B 5/1/12 Shuffle Master, Sr. Unscd. Notes 4/15/24 Health Care12.5% Advanced Medical Optics, Sr. Sub. Notes 8/1/26 Advanced Medical Optics, Gtd. Notes 5/1/17 Biomet Gtd. Notes 10/15/17 Carriage Services, Gtd. Notes 1/15/15 Community Health Systems, Gtd. Notes 7/15/15 DaVita, Gtd. Notes 3/15/15 DJO Finance, Gtd. Notes 11/15/14 HCA, Sr. Unscd. Notes 7/15/13 500,000 HCA, Sr. Scd. Notes 11/15/16 Health Management Associates, Sr. Unscd. Notes 4/15/16 400,000 Par Pharmaceutical Cos., Sr. Sub. Notes 9/30/10 750,000 Psychiatric Solutions, Gtd. Notes 7/15/15 Service Corp. International, Sr. Unscd. Notes 4/1/16 500,000 b Stewart Enterprises, Gtd. Notes 2/15/13 600,000 b United Surgical Partners, Gtd. Notes 5/1/17 Universal Hospital Services, Sr. Scd. Notes 6/1/15 2,000,000 b Vanguard Health Holding II, Gtd. Notes 10/1/14 Warner Chilcott, Gtd. Notes 2/1/15 1,500,000 b Investment Companies.2% Nuveen Investments, Sr. Notes 11/15/15 750,000 a Manufacturing1.5% Chart Industries, Sr. Sub. Notes 10/15/15 1,500,000 b SPX, Sr. Unscd. Notes 12/15/14 1,000,000 a Media/Diversified & Services4.0% Hughes Network Systems, Gtd. Notes 4/15/14 Intelsat Jackson Holdings, Gtd. Notes 6/15/16 Intelsat Subsidiary Holding, Sr. Unscd. Notes 1/15/13 250,000 a Quebecor Media, Sr. Unscd. Notes 3/15/16 Quebecor Media, Sr. Unscd. Notes 3/15/16 VIACOM, Sr. Unscd. Notes 6/16/09 500,000 b Mining & Metals.6% Arch Western Finance, Sr. Scd. Notes 7/1/13 1,000,000 b Non Food & Drug.3% Sally Holdings, Gtd. Notes 11/15/14 Oil & Gas8.2% Berry Petroleum, Sr. Sub. Notes 11/1/16 Complete Production Services, Gtd. Notes 12/15/16 Compton Petroleum Finance, Gtd. Notes 12/1/13 Denbury Resources, Gtd. Notes 4/1/13 Denbury Resources, Gtd. Notes 12/15/15 Encore Acquisition, Gtd. Notes 7/15/15 Encore Acquisition, Gtd. Notes 4/15/14 Exco Resources, Gtd. Notes 1/15/11 Key Energy Services, Gtd. Notes 12/1/14 Mariner Energy, Gtd. Notes 5/15/17 PetroHawk Energy, Gtd. Notes 7/15/13 Petroplus Finance, Gtd. Notes 5/1/17 2,250,000 a QuickSilver Resources, Gtd. Notes 8/1/15 Range Resources, Gtd. Notes 5/1/18 Sandridge Energy, Sr. Unscd. Notes 6/1/18 1,000,000 a W&T Offshore, Gtd. Notes 8.25 6/15/14 1,000,000 a 625,000 Packaging & Containers3.2% BWAY, Gtd. Notes 10.00 10/15/10 1,000,000 b 865,000 Crown Americas, Gtd. Notes 7.63 11/15/13 250,000 232,500 Greif, Gtd. Notes 6.75 2/1/17 1,000,000 845,000 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 500,000 437,500 Owens Brockway Glass Container, Gtd. Notes 8.25 5/15/13 1,050,000 992,250 Silgan Holdings, Sr. Sub. Notes 6.75 11/15/13 750,000 656,250 Paper & Forest Products2.0% Domtar, Gtd. Notes 7.88 10/15/11 500,000 410,000 Graphic Packaging International, Gtd. Notes 8.50 8/15/11 1,000,000 825,000 NewPage, Sr. Scd. Notes 10.00 5/1/12 650,000 354,250 Rock-Tenn, Sr. Unscd. Notes 8.20 8/15/11 500,000 462,500 Rock-Tenn, Gtd. Notes 9.25 3/15/16 500,000 a 432,500 Restaurants.4% Seminole Hard Rock Entertainment, Sr. Scd. Notes 5.32 3/15/14 1,000,000 a,b Support Services8.0% Aramark, Gtd. Notes 8.50 2/1/15 3,250,000 2,713,750 Corrections Corp. of America, Gtd. Notes 7.50 5/1/11 2,000,000 1,910,000 Education Management, Gtd. Notes 10.25 6/1/16 1,000,000 700,000 FTI Consulting, Gtd. Notes 7.75 10/1/16 1,250,000 1,081,250 Iron Mountain, Gtd. Notes 7.75 1/15/15 1,000,000 845,000 Iron Mountain, Gtd. Notes 4/1/13 L-1 Identity Solutions I, Sr. Unscd. Notes 5/15/27 Mac-Gray, Sr. Unscd. Notes 8/15/15 Verifone Holdings, Sr. Unscd. Notes 6/15/12 750,000 a West, Gtd. Notes 10/15/14 Technology3.2% Celestica, Sr. Sub. Notes 7/1/13 Celestica, Sr. Sub. Notes 7/1/11 Flextronics International, Sr. Sub. Notes 5/15/13 Sungard Data Systems, Gtd. Notes 8/15/13 Sungard Data Systems, Gtd. Notes 8/15/15 Sungard Data Systems, Sr. Unscd. Notes 5/15/15 500,000 a Syniverse Technologies, Gtd. Notes, Ser. B 8/15/13 Telecommunications8.8% Centennial Communications, Sr. Unscd. Notes 2/1/14 500,000 b Centennial Communications, Sr. Notes 1/1/13 1,000,000 b Centennial Communications, Sr. Unscd. Notes 1/1/13 Cincinnati Bell, Gtd. Notes 1/15/14 Frontier Communications, Sr. Unscd. Notes 1/15/13 Frontier Communications, Sr. Unscd. Notes 3/15/15 Nordic Telephone Holdings, Sr. Scd. Bonds 5/1/16 3,500,000 a Qwest Capital Funding, Gtd. Notes 2/15/11 Qwest Communications, Sr. Unscd. Notes 11/15/25 Qwest, Sr. Unscd. Notes 3/15/12 500,000 b Windstream, Gtd. Notes 3/15/19 Windstream, Gtd. Notes 8/1/16 Textiles & Apparel.7% Warnaco, Sr. Unscd. Notes 6/15/13 Transportation1.6% Bristow Group, Gtd. Notes 6/15/13 Bristow Group, Gtd. Notes 9/15/17 Gulfmark Offshore, Sr. Unscd. Notes 7/15/14 1,250,000 b Utilities8.7% Dynegy Holdings, Sr. Unscd. Notes 4/1/11 Edison Mission Energy, Sr. Unscd. Notes 5/15/17 Edison Mission Energy, Sr. Unscd. Notes 5/15/19 El Paso, Sr. Unscd. Notes 6/15/17 El Paso, Sr. Unscd. Notes 6/1/18 Energy Future Holdings, Gtd. Notes 11/1/17 1,000,000 a Inergy, Sr. Unscd. Notes 12/15/14 Ipalco Enterprises, Sr. Scd. Notes 4/1/16 1,500,000 a MarkWest Energy Partners, Gtd. Notes, Ser. B 4/15/18 NRG Energy, Gtd. Notes 2/1/16 Texas Computer Electric Holdings, Gtd. Notes 10.50 11/1/15 750,000 a 483,750 Total Bonds and Notes (cost $151,730,327) Preferred Stocks.0% Shares Value ($) Broadcasting & Media Spanish Broadcasting System, Ser. B, Cum. $107.5 (cost $738) 1 46 Other Investment6.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,697,000) 7,697,000 c Total Investments (cost $159,428,065) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $13,914,499 or 11.0% of net assets. b Variable rate securityinterest rate subject to periodic change. c Investment in affiliated money market mutual fund. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At November 30 2008, the aggregate cost of investment securities for income tax purposes was $159,428,065. Net unrealized depreciation on investments was $35,620,101 of which $26,518 related to appreciated investment securities and $35,646,619 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) The Registrant has revised its internal control over financial reporting with respect to investments in certain inverse floater structures to account for such investments as secured borrowings and to report the related income and expense. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 By: /s/ James Windels James Windels Treasurer Date: January 26, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
